DETAILED ACTION
This is an Office action based on application number 16/263,525 filed 31 January 2019, which is a continuation of PCT/JP2017/027993 filed 2 August 2017, which claims priority to JP2016-153931 filed 4 August 2016. Claims 3 and 6-8 are pending.
Amendments to the claims, filed 25 October 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Application Publication No. US 2013/0183522 A1) (Takada) in view of Imaizumi et al. (US Patent Application Publication No. US 2005/0084686 A1) (Imaizumi), Shimoguchi et al. (US Patent Application Publication No. US 2014/0329950 A1) (Shimoguchi), and Arai et al. (US Patent Application Publication No. US 2008/0070043 A1) (Arai).

Reference is made to FIG. 1 of Takada, reproduced below:

    PNG
    media_image1.png
    290
    503
    media_image1.png
    Greyscale

Regarding instant claim 3, Takada discloses a support film for tape having barrier properties, and a tape using the same (page 2, paragraph [0002]). Takada discloses tape <1> comprising support <11>, which includes a polyurethane, barrier film <12>, which is formed on one surface of the support, and adhesive layer <20> formed on the barrier layer (FIG. 1; page 2, paragraphs [0031-0032]).
	Takada further discloses that the barrier layer comprises montmorillonite, a layered inorganic compound (page 2, paragraph [0038]). Takada further discloses that the amount of the inorganic compound is in a range of equal to or more than 2 weight percent (wt%) and equal to or less than 22 wt% to obtain a balance between sufficient barrier properties and sufficient barrier properties of the barrier layer (e.g. sufficient response to shape change due to elongation of the barrier layer, and the prevention of crack generation in the barrier layer) (page 2, paragraph [0043]); however, “in the case prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Takada does not explicitly disclose that an aromatic isocyanate-based polyurethane present in the barrier layer. Takada, further, does not explicitly disclose the specific type and size of the layered inorganic compound. Further, Takada does not disclose a specific content of glycerin. Takada does not explicitly disclose that an aromatic isocyanate-based polyurethane present in the barrier layer. Takada, further, does not explicitly disclose the specific type and size of the layered inorganic compound. Further, Takada does not disclose a specific content of glycerin. Further, Takada does not explicitly disclose the specific water permeability rate of the barrier layer.
	However, Imaizumi discloses a gas barrier film exhibiting a superior gas barrier property even under high humidity and an excellent coat property (page 1, paragraph [0008]). Imaizumi further discloses that the gas barrier film is comprised of a polyurethane film obtained by a reaction involving an aromatic polyisocyanate compound (Claims 1-2). Similar to Takada, Imaizumi discloses that the gas barrier film comprises an inorganic layer compound (Claim 1).
	Further, Imaizumi discloses that a gas barrier layer composition comprises a water-soluble organic compound to an extent where the stability of the composition is not impaired so as to improve the coating layer forming property of the gas layer composition; Imaizumi further discloses that the water-soluble organic compound is selected from glycerin (page 5, paragraph [0057]).
prima facie case of obviousness exists.”  See MPEP § 2144.05. Shimoguchi further discloses that examples of the plate-like inorganic compound are inclusive of montmorillonite, mica, and mica-group clay minerals of a synthetic source (page 11, paragraph [0118]).
	Regarding the specific water vapor permeability rate, the prior art combination encompasses an embodiment that is substantially identical to that of the instant claims, and one of ordinary skill in the art would conclude that the identical embodiment encompassed by the prior art necessarily has the same properties as that of the instant claims (i.e., the claimed water vapor permeability rate). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
2 per day (Tables 1-4).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of Imaizumi to form the barrier layer of Takada. The motivation for doing so would have been that the composition of Imaizumi exhibits superior gas barrier properties under high humidity while also exhibiting excellent coat properties.
	Furthermore, it would have been obvious to include the glycerin of Imaizumi in to the barrier composition of Takada. The motivation for doing so would have been to improve the coating layer forming property or coating properties of the barrier layer.
	Further, it would have been obvious to replace the montmorillonite of Takada with the mica of Shimoguchi. The motivation for doing so would have been to optimize the barrier and physical properties of the barrier layer. The prior art references establishes montmorillonite and mica as functionally equivalent and readily replaceable plate-like inorganic additives for a barrier layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
2 per day are indicative of barrier laminates exhibiting superior properties.
	Regarding the specific amount of the glycerin, since the instant specification is silent to unexpected results, the specific amount of glycerin is not considered to confer patentability to the claims. As the coating property and stability of the barrier coating composition are variables that can be modified, among others, by adjusting the amount of glycerin, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of glycerin in the prior art combination to obtain the desired barrier composition having optimized stability and coating properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding the limitation “wherein said barrier layer prevents movement of said adhesive layer to said support”, said limitation is construed to be an intended use of the claimed barrier layer. A recitation of the intended use of the claimed invention must 
	Therefore, it would have been obvious to combine Imaizumi and Shimoguchi with Takada to obtain the invention as specified by the instant claims.

Regarding instant claims 6 and 7, Takada further discloses the adhesive layer <20> is configured by mixing plasticizer with a base material having an adhesive property (page 3, paragraph [0045]).

Regarding instant claim 8, Takada further discloses that a peel-off member <30> covers the adhesive layer (FIG. 1, page 2, paragraph [0031]), wherein said peel-off member is construed to be the same as the release member recited by the instant claim.


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are changed to address Applicant’s claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            


/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/3/2021